Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of Group II, SEQ ID NO: 2, a peptide not linked, and tissue scaffold in the reply filed on 11/19/2021 is acknowledged. Applicant did not present any arguments.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1, 5-6, 8-10, 13-14, 18, 20, 24-26, 29-30 and 38-39 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species/invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/19/2021.

Status of the Claims
Claims 1, 5-6, 8-10, 13-14, 18-20, 24-26, 29-30, 32 and 37-39 are pending in this application.
Claims 1, 5-6, 8-10, 13-14, 18, 20, 24-26, 29-30 and 38-39 are withdrawn from consideration as being drawn to a non-elected species/invention.
Claims 19, 32 and 37 are presently under consideration as being drawn to the elected species/invention.

Objection to Color Drawings/Specification

MPEP 608.02, part VIII states: 

Color drawings and color photographs are not accepted in utility applications filed under 35 U.S.C. 111  unless a petition filed under 37 CFR 1.84(a)(2) or (b)(2)  is granted. Color drawings and color photographs are not permitted in international applications (see PCT Rule 11.13 ).  

Unless a petition is filed and granted, color drawings or color photographs will not be accepted in a utility patent application filed under 35 U.S.C. 111. The examiner must object to the color drawings or color photographs as being improper and require applicant either to cancel the drawings or to provide substitute black and white drawings.      

Since the color petition of 12/07/21 was not granted in the decision of 01/10/22, the color drawings or color photographs are being objected to as being improper. Unless Applicant submits a renewed petition that is granted, Applicant is required to either cancel the drawings or to provide substitute black and white drawings. The specification is also objected to for reciting the requisite color petition language as the first paragraph of the brief description of the drawings in which the color petition of 12/07/21 was not granted. Unless Applicant submits a renewed petition that is granted, Applicant is required to amend the specification to remove the noted language, and also, if necessary, amend the section under brief description of the drawings to remove any language referencing color depiction in the drawings. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 19 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ye et al. (Nanoscale. 2018 December 20; 11(1): 266–275).
Ye et al. teach a 1mM solution of the peptide D-GL13K (which corresponds to instantly claimed SEQ ID NO: 2) was used for cryo-TEM (page 5, 2nd para), with a final volume of 1000L (page 4, 2nd para; page 5, 2nd para).
Ye et al. also teach that the molecular weight of D-GL13K is 1424 g/mol (Fig. 1), and further teach that 0.1 M NaOH solution was added to reach pH 11.0 (page 5, 4th para).
The instant specification teaches that “[h]ydrogel formation is prepared using sodium hydroxide concentration of 6.6-16.7 mM Hydrogel formation occurs at peptide concentrations above 0.8 mg/ml” (page 8, 3rd para).
Since the solution of Ye et al. comprises 1 mM D-GL13K (which has a molecular weight of 1424) in 1000L, the amount of D-GL13K was 1.424 mg (Mass (g) = Concentration (mol/L) x Volume (L) x Molecular weight (g/mol) = 0.001 mol/L x 0.001 L x 1424 = 0.001424 g = 1.424 mg).
Therefore, a hydrogel comprising D-GL13K is formed in the experiments of Ye et al.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject 

Claims 19 and 32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ye et al. (Nanoscale. 2018 December 20; 11(1): 266–275) in view of Hu et al. (Chem. Soc. Rev., 2018, 47, 6917).
The teachings of Ye et al. with respect to claim 19 have been discussed above.
Ye et al. further teach that D-GL13K had assembled into a high concentration of twisted nanoribbons, each formed by a number of bundled nanofibrils (page 8, 1st para; Fig. 6).
Ye et al. also teach that “[A] better understanding of the effect of AMPs self-assembly on their antimicrobial activity will enable a greater understanding of their mechanism of action, a more efficient design of AMPs, and processing routes to obtain supramolecular nanomaterials made of AMPs to prevent infection in regenerative medicine and other biomedical applications” (page 10, 1st para).
Ye et al. do not teach instant claims 32 and 37.
Hu et al. teach that “[I]n addition to the direct formation of supramolecular structures using inherently antimicrobial gelators, there is another approach to utilizing these hydrogels as molecular composites in the delivery of encapsulated antimicrobial agents. This technique enables researchers to direct antimicrobial activity through both the polymeric carrier and the encapsulated agents if desired (page 6923, left column, 3rd para).
Hu et al. also teach that “[S]ustainable antibiofouling properties of medical devices are critical, especially for debridement and re-epithelization of wounds. Surface modification to enable the killing of bacteria upon contact is an effective method to rd para).
It would have been obvious to one of ordinary skill in the art to make a nanofibrillar network comprising a polymer and the D-GL13K nanofibrils of Ye et al. because Hu et al. teach that hydrogels comprising a polymer and encapsulated 
The skilled artisan would have been reasonably expected the nanofibrillar network to exert antimicrobial properties via the polymeric carrier and D-GL13K.
Furthermore, it would have been obvious to one of ordinary skill in the art to make a tissue scaffold comprising the nanofibrillar network because Hu et al. teach surface modification of medical devices for re-epithelization of wounds (i.e. tissue scaffolds) comprising temperature-responsive polymer-based coatings which enable switching from a cell-repellent surface to a cell-adherent one. 
The skilled artisan would have reasonably expected the tissue scaffold to allow cells to adhere (thereby healing the wound) while at the same time releasing the antimicrobial agent (i.e. D-GL13K) upon contact with bacteria.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERGIO COFFA whose telephone number is (571)270-3022. The examiner can normally be reached M-F: 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY D RIGGS can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SERGIO COFFA Ph.D./
Primary Examiner
Art Unit 1658



/SERGIO COFFA/Primary Examiner, Art Unit 1658